       Case 5:02-cr-40035-JAR Document 189 Filed 08/03/20 Page 1 of 3




                   In the United States District Court
                        for the District of Kansas




United States of America,
          Plaintiff,

v.                                       Case No. 5:02-CR-40035-001
Raymond Garcia Aguilar,
        Defendant.


        Order Reducing Term of Imprisonment to Time Served


     This matter is before the Court on the Defendant’s Motion to Reduce

Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. 185] filed on July 31, 2020.

The government concurs in the request and agrees the defendant is a proper

candidate for immediate release from the Bureau of Prisons.

   Mr. Aguilar was sentenced to serve 262 months’ imprisonment for one count

of conspiracy to distribute more than 500 grams of methamphetamine. [Doc.

131] Under the then-mandatory sentencing guidelines, Mr. Aguilar was

deemed a career offender under the “residual clause” of Section 4B1.1 of the

United States Sentencing Guidelines (USSG), which raised his guidelines

range to 262-327 months. Today, he would no longer qualify as a career

offender, and he would face a much lower discretionary guidelines range of

188-235 months.
       Case 5:02-cr-40035-JAR Document 189 Filed 08/03/20 Page 2 of 3




   The Court has considered the applicable factors set forth in 18 U.S.C.

§ 3582(c)(1)(A)(i) and 18 U.S.C. § 3553(a) to modify the defendant’s term of

imprisonment to time served. Mr. Aguilar suffers from health conditions that

place him at greater risk of severe illness from COVID-19, including

hypertension and Hepatitis B and C. He is housed in USP Beaumont, which

reports one prisoner and three staff members who have tested positive for

COVID-19. The combination of Mr. Aguilar’s health conditions and the

conditions at USP Beaumont warrant a sentence reduction in this case. See

United States v. Pullen, No. 98-40080-01-JAR, 2020 WL 4049899, at *5-7 (D.

Kan. July 20, 2020). Mr. Aguilar has served more than 17 years, the majority

of his sentence, and a longer sentence than he would face today for the same

conduct. That fact, plus the length of time already served, shows that the

reduced sentence satisfies the § 3553(a) sentencing factors. Id. at *8-9.

   Mr. Aguilar is a deportable alien with a detainer from Immigration and

Customs Enforcement. It is appropriate for Mr. Aguilar to serve a 14-day

quarantine prior to release from BOP to ICE custody to allow him to be

deported to Mexico. See United States v. Guzman Soto, No. 1:18-CR-10086-IT,

2020 WL 2104787, at *3 (D. Mass. May 1, 2020).

   The Court therefore concludes in its discretion that extraordinary and

compelling reasons warrant the reduction of the defendant’s sentence to time



                                       2
       Case 5:02-cr-40035-JAR Document 189 Filed 08/03/20 Page 3 of 3




served pursuant to Section 3582(c)(1)(A), and defendant’s motion should be

granted.

  IT IS THEREFORE ORDERED by the Court that the Defendant’s motion

for reduction of sentence pursuant to 18 U.S.C. § 3582 [Doc. 185] is hereby

GRANTED. The Court reduces Defendant’s sentence to time served.

  IT IS FURTHER ORDERED that Mr. Aguilar serve a 14-day quarantine

period in the Bureau of Prisons before being released to the custody of

Immigration and Customs Enforcement pursuant to the existing detainer.

  IT IS SO ORDERED.

  Dated this 3rd day of August, 2020, at Kansas City, Kansas.


                                    s/ Julie A. Robinson
                                   The Honorable Julie A. Robinson
                                   Chief United States District Court Judge




                                     3
